United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                               August 30, 2007
                    FOR THE FIFTH CIRCUIT
                                                                              Charles R. Fulbruge III
                                                                                      Clerk
                                     No. 05-10723
                                   Summary Calendar


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

NATHAN REYES

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 2:05-CR-4-ALL


Before WIENER, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*
       The Federal Public Defender appointed to represent Nathan Reyes has
moved for leave to withdraw and has filed an amended brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Reyes has filed a response in which
he claims, inter alia, that his trial counsel was ineffective for failing to move for
a judgment of acquittal.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 05-10723

      Our independent review of the record, counsel’s brief, and Reyes’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2